Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                          Desc Exhibit Page 1 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                          Desc Exhibit Page 2 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                          Desc Exhibit Page 3 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                          Desc Exhibit Page 4 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                          Desc Exhibit Page 5 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                          Desc Exhibit Page 6 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                          Desc Exhibit Page 7 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                          Desc Exhibit Page 8 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                          Desc Exhibit Page 9 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                         Desc Exhibit Page 10 of 11
Case 3:16-bk-31282-SHB   Doc 152-1 Filed 08/02/19 Entered 08/02/19 13:29:01
                         Desc Exhibit Page 11 of 11
